IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MARQUEZ COPEZ,
Plaintiff,
Vv. | Civil Action No.: JKB-18-2791

LAWRENCE UMUKORO;!
ADEBIYI FAGBEMI,

Defendants.

 

MEMORANDUM OPINION

Defendants Lawrence Umukoro and Adebiyi Fagbemi move to dismiss the Complaint
against them. ECF 16. Plaintiff Marquez Copez opposes the motion (ECF 20) and Defendants
replied (ECF 21). No hearing is necessary to determine the matters pending. See Local Rule 105.6
(D. Md. 2018). For the reasons stated below, the motion to dismiss shall be denied as to
Defendants Umukoro and Fagbemi and granted to the extent Copez intended to sue the State of
Maryland.

Background

In his initial Complaint, Copez alleged that on May 2, 2018, he suffered a seizure and was
escorted to Mercy Hospital by Defendants Umukoro and Fagbemi who are correctional officers.
ECF 1, p. 2. Copez advised Defendants that his handcuffs were too loose and one of the officers,
unidentified by Copéz, removed Copez’s hands from the handcuffs and then struck Copez in the
face with a right jab. ECF 1, op. 2-3. A tech in the room notified Captain Ried of the incident

and asked Umukoro to “excuse himself.” /d., p. 3. Copez was then moved to a Division of

 

1 The Clerk shall amend the docket to reflect the correct names of Defendants.
Correction waiting room for transport. Jd. While there, he asked Defendants for a drink of water,
they declined by telling him to sit down, and then one of the officers, unidentified by Copez,
charged toward him, #@. Copez- seeks damages from “the State” and each officer. 7d.,-—p. 4.

In his response to Defendants’ motion, Copez explains that while he was being treated at
Mercy Hospital for a grand mal seizure, he was assaulted by Umukoro when Umukoro struck him
in the face while Copez was handcuffed in the hospital treatment area. ECF 20, p. 1. Additionally,
Copez clarifies that after that assault when he attempted to get water, both Umukoro and Fagbemi
assaulted him? Id., p. 2. Copez states that he was not a threat on either occasion to either officer
and the assaults were for “no reason.” /d.

Standard of Review

In reviewing a complaint in light of a motion to dismiss pursuant to Federal Rule of Civil
Procedure 12(b)(6), the court accepts all well-pleaded allegations of the complaint as true and
construes the facts and reasonable inferences derived therefrom in the light most favorable to the
plaintiff. Venkatraman y. REI Sys., Inc., 417 F.3d 418, 420 (4th Cir. 2005) (citing Mylan Labs.,
Inc. y Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)); Zbarra v. United States, 120 F.3d 472, 473
(4th Cir. 1997). Rule 8(a)(2) of the Federal Rules of Civil Procedure requires only a “short and
plain statement of the claim showing that the pleader is entitled to relief.” Migdal v. Rowe Price-
Fleming Int'l Inc., 248 F.3d 321, 325-26 (4th Cir. 2001); see also Swierkiewicz v. Sorema MA,
534 U.S. 506, 513 (2002) (stating that a complaint need only satisfy the “simplified pleading

standard” of Rule 8(a)).

 

7 It is unclear where this alleged assault occurred. In the Complaint, Copez states that the assault occurred in a Division
of Correction transportation waiting area at the hopsital. ECF 1. In the Response, he claims the assault occurred at
the Maryland Reception Diagnostic and Classification Center. ECF 20.

2

 
The Supreme Court
the ‘grounds’ of his ‘entitl
formulaic recitation of the ¢
550 U.S. 544, 555 (2007) (

the complaint does not nees

of the United States explained that a “plaintiff's obligation to provide

e[ment] to relief requires more than labels and conclusions, and a

lements of a cause of action will not do.” Bell Atl. Corp. v. Twombly,

alteration in original) (quoting Fed. R. Civ. P. 12(b)(6)). Nonetheless,

1 “detailed factual allegations” to survive a motion to dismiss. Jd. at

555. Instead, “once a claink has been stated adequately, it may be supported by showing any set

of facts consistent with the
Psychiatry and Neurology,
“a complaint-must contain s
is plausible on its face.’” 4

U.S. at 570). “A claim has

allegations in the complaint.” Id. at 563 (citing Sanjuan v. Am. Bd. of
Jnc., 40 F.3d 247, 251 (7th Cir. 1994)). To survive a motion to dismiss,
ufficient factual matter, accepted as true, to ‘state a claim to relief that
sheroft v. Iqbal, 556 US. 662, 677-78 (2009) (quoting Twombly, 550

facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. “Bi

than the mere possibility of

‘that the pleader is entitled t
Defendarits Umukor
vague and ambiguous and d

Complaint. ECF 16. Additi

‘

ut where the well-pleaded facts do not permit the court to infer more

misconduct; the complaint has alleged—but it has not ‘show[n]’—
o relief.” Jd. at 679 (quoting Fed, R. Civ. P. 8(a)(2)).

‘o and Fagbemi assert that the use of “he” in the initial Complaint is
oes not allow either Defendant to prepare a reasonable response to the

onally, Defendants argue that Copez’s claim against the State is barred

. by Eleventh Amendment immunity. /d. In their Reply, Defendants concede that Copez’s

Response clarifies his clain

ns and ask that if the court construes the Response as an Amended

 

Complaint—which they oppose, noting both the late filing of the Amended Complaint and factual
1

changes in the Complaint al

legations—that they be provided an opportunity to respond. ECF 21.
Pursuant to Federal Rule of Civil Procedure 15(a), “[a] party may amend its pleading once
as a matter of course within 21 days after serving it, or if the pleading is one to which a responsive
pleading is required, 21 days after service of a responsive pleading or 21 days after service ofa
motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1). “In all other
cases, a party may amend its pleading only with the opposing party’s written consent or the court’s
leave.” Fed. R. Civ, P. 15(a)(2). Rule 15 dictates that “t]he court should freely give leave when
justice so requires.” Jd. In light of Copez’s self-represented status and the lack of prejudice to
Defendants in allowing an amendment to the pleading, Copez’s response is construed as an
Amended Complaint.

Analysis

To state a claim of excessive force in violation of his Fourteenth Amendment rights as a
pre-trial detainee, Copez may prevail upon evidence that “the use of force is deliberate—i.e.,
purposeful or knowing.” Kingsley v. Hendrickson, 135 S.Ct. 2466, 2472 (2015). Copez’s claim
need not detail a subjective element of his alleged assailant’s subjective state of mind. Rather, “a
pretrial detainee must show only that the force purposely or knowingly used against him was
objectively unreasonable.” Id at 2473. Objective reasonableness “turns on the ‘facts and
' circumstances of each particular case.”” Jd. (quoting Graham v. Connor, 490 U.S. 386, 396
(1989)). This court is obliged to “make this determination from the perspective of a reasonable
officer on the scene, including what the officer knew at the time, not with 20/20 vision of
hindsight,” Kingsley, 135 S.Ct. at 2473,

Taking Copez’s allegations as true, his allegations that the named officers each committed
an unprovoked assault upon him are sufficient to support a finding of excessive force. There is no

evidence before this court to support a finding that the use of force against Copez was a reasonable
reaction to the circumstances confronted by the officers involved. If Copez’s allegations that he
was purposely beaten without cause are true, he has stated an adequate claim against Umukoro
and Fagbemi. Accordingly, the motion to dismiss is denied as to Defendants Umukoro and
Fagbemi.

To the extent Copez sought to name the State as a defendant, that claim is dismissed. Under
the Eleventh Amendment to the United States Constitution, a state, its agencies and departments
are immune from suits in federal court brotight by its citizens or the citizens of another state, unless
it consents. See Pennhurst State Sch, and Hosp. v. Halderman, 465 U.S. 89, 100 (1984). While
the State of Maryland has waived its sovereign immunity for certain types of cases brought in state
courts, see Md. Code Ann., State Gov’t § 12-202(a), it has not waived its immunity under the
Eleventh Amendment to suit in federal court. “A State’s constitutional interest in immunity
encompasses not merely whether it may be sued, but where it may be sued.” Halderman, 465 U.S.
at 100 (emphasis in original). Thus, Copez’s Complaint against the State of Maryland is barred
by the Eleventh Amendment.

Conclusion

The motion to dismiss filed on behalf of Defendants Umukoro and Fagbemi IS DENIED,
The motion to dismiss IS GRANTED as to any claims against the State of Maryland. Defendants
Umukoro and Fagbemi shall respond to the allegations raised in Copez’s initial Complaint (ECF
1) and Response in Opposition (ECF 20), which the court construes as.an Amended Complaint,

within thirty (30) days. A separate Order follows.
Dated this S day of March, 2020.
FOR THE COURT:

Dam. Th Aber

James K. Bredar
Chief Judge

 
